ICJ_113_UseOfForce_SCG_GBR_2001-02-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. UNITED KINGDOM)

ORDER OF 21 FEBRUARY 2001

2001

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ROYAUME-UNI)

ORDONNANCE DU 21 FEVRIER 2001
Official citation:

Legality of Use of Force (Yugoslavia v. United Kingdom),
Order of 21 February 2001, I. C.J. Reports 2001, p. 34

Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Royaume-Uni),
ordonnance du 21 février 2001, C.I J. Recueil 2001, p. 34

 

Sales number
ISSN 0074-4441 N° de vente: 8 1 6
ISBN 92-1-070917-9

 

 

 
34

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2001 2001
21 février
Rôle général
21 février 2001 n° 113

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ROYAUME-UN]D

ORDONNANCE

Présents: M. Sul, vice-président, faisant fonction de président en l'affaire;
M. GUILLAUME, président de la Cour; MM. Opa, BEDJAOUI,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M”™* Hiccins, MM. PARRA-ARANGUREN, KOOIMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, juges; M. COUVREUR, gref-

fier.

La Cour internationale de Justice,
Ainsi composée,
Aprés délibéré en chambre du conseil,

Vu l'article 48 du Statut de la Cour et les articles 44 et 79 de son Règle-
ment,

Vu Pordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d’expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République fédérale de You- ©
goslavie et d’un contre-mémoire du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord,

Vu les exceptions préliminaires d’incompétence et d’irrecevabilité
déposées par le Royaume-Uni le 4 juillet 2000,

Vu l’ordonnance du 8 septembre 2000, par laquelle le vice-président de
la Cour, faisant fonction de président en l'affaire, a fixé au 5 avril 2001 la

4
LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 21 II 01) 35

date d’expiration du délai dans lequel la République fédérale de Yougo-
slavie pourrait présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par le Royaume-
Uni;

Considérant que, par lettre du 18 janvier 2001, reçue au Greffe le
19 janvier 2001 par télécopie, le ministre des affaires étrangères de la
République fédérale de Yougoslavie s’est notamment référé a de récentes
initiatives diplomatiques et a prié la Cour, pour les raisons exposées dans
ladite lettre, «de suspendre la procédure ou ... de reporter de douze mois
la date d’expiration du délai fixé pour la présentation par la Yougoslavie
de ses observations»; et considérant que, dés réception de cette lettre, le
greffier en a fait tenir copie a l’agent du Royaume-Uni;

Considérant que, par lettre du 26 janvier 2001, reçue au Greffe le
même jour par télécopie, l’agent du Royaume-Uni a informé la Cour que
son gouvernement ne s’opposait pas à la suspension de la procédure ou,
si cette suspension n’était pas possible, à la prorogation du délai pour le
dépôt des observations et conclusions de la Yougoslavie sur les excep-
tions préliminaires du Royaume-Uni,

Compte tenu de l’accord des Parties et des circonstances de l'espèce,

Reporte au 5 avril 2002 la date d’expiration du délai dans lequel la
République fédérale de Yougoslavie pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires
soulevées par le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt et un février deux mille un, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République fédérale de
Yougoslavie et au Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord.

Le vice-président,
(Signé) Sui Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR.
